DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 3, 7-12, 16-25 are allowed. Claims 1, 2, 4–6, and 13–15 are cancelled.
Response to Arguments
Applicant’s arguments, filed 08/19/2021/2021, with respect to the USC 103a rejection of claims 8, 12 and 16 have been fully considered and are persuasive.  The Non-final rejection has been withdrawn.  Amended claims are allowed.  Applicant cancelled claim 1 and agreed to examiners amendment below. 
Election/Restrictions
Claim 8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-25, depending from allowable claim 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 21-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on03/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
      		 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Darin McCollum on 11/04/2021.
The application has been amended as follows: 
Cancel Claims 1, 2, 4-6, and 13-15.
Rejoin withdrawn claims 21-25
Amend Claims 3,7,21 to depend from claim 8.
Amend Claim 3 as follows: 
--“3. The rotor assembly as claimed in claim [ 8,
each of said magnet-receiving slots defining an arcuate slot center point and a central slot axis that extends radially relative to the rotational axis through the slot center point,
said first and second magnet-retaining prongs being symmetrical to each other with respect to the central slot axis of the corresponding one of the magnet-receiving slots.”—
Amend claim 7 as follows: 
--“ 7.	The rotor assembly as claimed in claim [8, 
said post portion of each magnet-retaining prong presenting a radially outermost distal prong end, 
said distal prong end and said distal post end being at least substantially radially aligned. “—
Rejoin and Amend Claim 21 as follows:
--“21.	The rotor assembly as claimed in claim [8, 
said plurality of laminations comprising a first set of laminations and a second set of laminations, 
each of said first and second sets of laminations continuously stacked along a rotational axis of the electric machine and defining an interface therebetween, 
said second set of laminations being symmetrical to said first set of laminations with respect to the interface. “--
Allowable Subject Matter
Claims 3, 7-12, 16-25 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 8, recites “inter alia” “A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets.  
each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction, each of said support posts engaging the respective magnet-retaining prong along said one of the faces, said retaining portion projecting from the post portion at a location spaced a radial distance from the rotational axis, each of said support posts presenting a radially outermost distal post end, said distal post end being spaced from the rotational axis at least the radial distance, said post portion including radially extending first and second margins that face in generally arcuately opposite directions, said retaining portion projecting from the first margin, said support post being spaced from the first margin of the respective magnet-retaining prong, such that the post portion is partly unsupported by the respective support post. (see annotated Fig.8).

    PNG
    media_image1.png
    630
    925
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    716
    706
    media_image2.png
    Greyscale
 

Regarding claims 8 combination, the closest prior art teach Jayasoma teach magnet prongs and support posts, but it fails to teach the combination of claims 8, the combination of prior art and search fail to teach the combination of   A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets, each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction, each of said support posts engaging the respective magnet-retaining prong along said one of the faces, said retaining portion projecting from the post portion at a location spaced a radial distance from the rotational axis, each of said support posts presenting a radially outermost distal post end, said distal post end being spaced from the rotational axis at least the radial distance, said post portion including radially extending first and second margins that face in generally arcuately opposite directions, said retaining portion projecting from the first margin, said support post being spaced from the first margin of the respective magnet-retaining prong, such that the post portion is partly unsupported by the respective support post combination
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 8 as indicated above is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
    PNG
    media_image3.png
    462
    523
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    457
    480
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    754
    661
    media_image5.png
    Greyscale

Claims 3,7, 9-11, 21-25,  are allowed based on dependency from allowed claim 8. 

Re-claim 12, , recites “inter alia” “A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets.  
each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction, each of said support posts engaging the respective magnet-retaining prong along said one of the faces said post portion including radially extending first and second margins that face in generally arcuately opposite directions, 2551547 (NMC-0378) PATENT said retaining portion projecting from the first margin, said support post being spaced from the first margin of the respective magnet-retaining prong, such that the post portion is partly unsupported by the respective support post (see annotated Fig.8) .

    PNG
    media_image1.png
    630
    925
    media_image1.png
    Greyscale


Regarding claims 12 combination, the closest prior art teach Jayasoma teach magnet prongs and support posts, but it fails to teach the combination of claims 12, the combination of prior art and search fail to teach the combination of   A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets.  
each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction, each of said support posts engaging the respective magnet-retaining prong along said one of the faces said post portion including radially extending first and second margins that face in generally arcuately opposite directions, 2551547 (NMC-0378) PATENT said retaining portion projecting from the first margin, said support post being spaced from the first margin of the respective magnet-retaining prong, such that the post portion is partly unsupported by the respective support post combination

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 12 as indicated above is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

Re-claim 16, combination, recites “inter alia” “A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets, each of said laminations comprising a plurality of rotor pole sectors, each of which has a first radial pole pitch line and an arcuately -spaced second radial pole pitch line cooperatively defining therebetween a pole pitch angle, each of said rotor pole sectors having a respective central slot axis bisecting the pole pitch angle said rotor pole sectors including a first rotor pole sector including the first and second magnet-retaining prongs, each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, said post portion being substantially parallel to and overlapping a respective one of the first and second radial pole pitch lines of the first rotor pole sector, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another, said rotor pole sectors including a second rotor pole sector adjacent the first rotor pole sector, with the first and second rotor pole sectors sharing a common radial pole pitch line, said second rotor pole sector including one of the support posts that is substantially parallel to and overlapping the other radial pole pitch line of the second rotor pole sector, said laminations including a first lamination and an axially adjacent second lamination, said second lamination being angularly offset an amount equal to at least two pole pitch angles relative to the first lamination. (see annotated Fig.8 and fig.7).
 

    PNG
    media_image6.png
    682
    957
    media_image6.png
    Greyscale

Regarding claims 16 combination, the closest prior art teach Jayasoma teach magnet prongs and support posts, but it fails to teach the combination of claims 16 with all preceding claims 1,13-16, the combination of prior art and search fail to teach the combination of   A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets, each of said laminations comprising a plurality of rotor pole sectors, each of which has a first radial pole pitch line and an arcuately -spaced second radial pole pitch line cooperatively defining therebetween a pole pitch angle, each of said rotor pole sectors having a respective central slot axis bisecting the pole pitch angle, said rotor pole sectors including a first rotor pole sector including the first and second magnet-retaining prongs, each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, said post portion being substantially parallel to and overlapping a respective one of the first and second radial pole pitch lines of the first rotor pole sector, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another, said rotor pole sectors including a second rotor pole sector adjacent the first rotor pole sector, with the first and second rotor pole sectors sharing a common radial pole pitch line, said second rotor pole sector including one of the support posts that is substantially parallel to and overlapping the other radial pole pitch line of the second rotor pole sector, said laminations including a first lamination and an axially adjacent second lamination, said second lamination being angularly offset an amount equal to at least two pole pitch angles relative to the first lamination combination

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 16 as indicated above is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 17-20 are allowed based on dependency from allowed claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834